                    EXHIBIT A




Case 3:17-cv-00072-NKM-JCH Document 612-1 Filed 01/02/20 Page 1 of 7 Pageid#: 7913
    From:           Eli Mosley
    To:             Jessica Phillips; Michael Bloch; hoppe.ecf@vawd.uscourts.gov; Yotam Barkai
    Subject:        Sines v. Kessler Kline Discovery and Fine
    Date:           Monday, December 30, 2019 5:19:38 PM


    Hello,

    I've sent out my discovery obligations as well as the court ordered fine today and attached the
    information below.

    For the fine, I was sent the court order on Tuesday, but wasn't able to check email until
    Thursday when I asked the Plaintiffs for the information on who to make the money order out
    to. I received a reply today and immediately went to the bank and then sent out the money
    order for $600 to Integrity for America as per the Plaintiffs instructions using the fastest
    available speed via mail. The tracking number for money order is USPS # 9505 5103 4261
    9364 5927 57, and I have included a picture of the money order that was sent below.

    For the discovery obligations, I got them updated, notarized, and sent today to both the
    courthouse and to the plaintiffs. The originals went to the court. The tracking number for my
    response to interrogatories and request for documents (as well as the document) is FedEx
    779326660014 using overnight shipping. These are attached below as well.

    Please let me know if there is anything else needed for me to fulfill my discovery obligations
    and fine as I believe I have completed all the court and Plaintiffs have asked to the best of my
    ability.

    Lastly, I was wondering if I could get an update from the Plaintiffs on the status of the
    "Walmart phone" and my new active phone? I have received my old deactivated phone back,
    but it does not entirely work and my phone service will not let me change to the old phone.
    Can I perhaps get the tracking number and an update on what is going on with those two
    phones?

    Please let me know if there are any questions or concerns.

    Thank you,
    Elliott Kline




Case 3:17-cv-00072-NKM-JCH Document 612-1 Filed 01/02/20 Page 2 of 7 Pageid#: 7914
Case 3:17-cv-00072-NKM-JCH Document 612-1 Filed 01/02/20 Page 3 of 7 Pageid#: 7915
Case 3:17-cv-00072-NKM-JCH Document 612-1 Filed 01/02/20 Page 4 of 7 Pageid#: 7916
Case 3:17-cv-00072-NKM-JCH Document 612-1 Filed 01/02/20 Page 5 of 7 Pageid#: 7917
Case 3:17-cv-00072-NKM-JCH Document 612-1 Filed 01/02/20 Page 6 of 7 Pageid#: 7918
Case 3:17-cv-00072-NKM-JCH Document 612-1 Filed 01/02/20 Page 7 of 7 Pageid#: 7919
